Title: To John Adams from Benjamin Rush, 30 June 1812
From: Rush, Benjamin
To: Adams, John



My dear Sir,
Philadelphia June 30th: 1812.

We both owe too much to our Wives to differ with them, and perhaps there never was a time when they are were so necessary to our happiness.—Of mine I can truly say in the words of the Scotch song, “There naw luck abut the hoose when Julia is awa’”—Let us therefore submit to thier badinage, while they submit to us in greater matters, & let us continue to treat them as our best friends. No man ever knew domestic or conjugal happiness who treated his wife as a Cypher or a slave.
I have never heard of the pamphflet to which you allude in your letter,—of Course I know nothing of its objects or Author.
I remarked some time ago that nations who existed as necessarilily subject to War as individuals came into the World subject to the measles and small pox. For pursuing this thought, I could not help lamenting that No means has been discovered of Obviating the evils of War by something like Vaccination, in the same manner that we prevent the evils of the latter disease.—
I will recollect the Clamors against your Conduct in rousing and directing the energies of our Country against the Agressions of France upon our Commerce, and independance by the democratic party. The same Clamors  are excited against the same party for thier equally just resistance to the agressions of Great Britain upon our  sailors as well as upon our Commerce & Independance. What a motley of Contradictions and Absurdities is human Nature!
In my Visits to the mad people in our hospital when surrounded by them in a yard appropriated to them, I frequently look around me, and feel disposed to say, “Behold here, an epitome of the party men of our Country”! While I thus admit the justice of our War with England I must add, few men have more reason to regret it. One of my daughters with her two Children are now with me,—and I expect the Other shortly with her three Children from Canada, all of whom will probably remain with me or with my family Until the War is over, while the husbands of the former, and the fathers of the latter are in Arms against our Country.
In favor of your early, uniform & zealous devotedness to a navy for the protection of our Commerce, and the Support of our independance, you permit me to remind you of a fact you communicated to me in soon after Col: Henry Laurence took his seat in Congress & which you said you had received from his own lips. When Mr Laurens left England, he called to take leave of Mr: Greenville. In the Course of Conversation Mr Laurens lamented that a War should take place between Great Britain & her Colonies for the trifling sum of the taxes now in dispute between them. “You are mistaken Mr: Laurens (said Mr Greenville). It is not a War for taxes. You spread too much Canvass upon the Ocean. We must clip it.” hisce Caesari null belli, and from this deep seated and hereditary principle of fear and jealousy in the British Government, will arise Wars between her and the United States, Until they are prevented by a Navy powerful eno’ to defend their right to the navigation of the Ocean.
I perceive your legislature have added between five and six millions of dollars to the banking Capital of our Country. Every bank Share is a Vote against War, for the extensive Commerce of peace is the only source of large dividends, and these must now Cease. The banks of our city already feel the diminution of their business. It must necessarily  continue to lessen with the progress of the War. The Bank Capital of the city of New York is now seventeen millions and 1/2—and of the whole state Above twenty two millions. The In Jersey the bank capital is in the same disproportion to their population, and Commerce. May not the almost unanimous Vote of Pennsylvania in favor of War be ascribed chiefly to in part to the small capital of the banks of our City and state, compared with  the  States that have been mentioned. It is most unpopular in Lancaster County where there are twelve hundred Whiskey distilleries which will receive a Check in their exportation and sales to our Sister States. Alas! We are a bedollared, a bebanked, and a bewhiskied nation.
Adieu. Yrs.
Benjn: Rush